J-S08016-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: C.'T.B.H., A     :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: B.S.D., MOTHER            :
                                      :
                                      :
                                      :
                                      :   No. 2615 EDA 2018


             Appeal from the Order Entered, August 9, 2018,
          in the Court of Common Pleas of Philadelphia County,
            Family Court at No(s): CP-51-DP-0001086-2017.



 IN THE INTEREST OF: S.H. A/K/A       :   IN THE SUPERIOR COURT OF
 C.'T.B.H., A MINOR                   :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: B.S.D., MOTHER            :
                                      :
                                      :
                                      :
                                      :   No. 2616 EDA 2018


             Appeal from the Order Entered, August 9, 2018,
          in the Court of Common Pleas of Philadelphia County,
            Family Court at No(s): CP-51-AP-0000179-2018.



 IN THE INTEREST OF: C.'J.A.H., A     :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: B.S.D., MOTHER            :
                                      :
                                      :
                                      :
                                      :   No. 2618 EDA 2018
J-S08016-19




                 Appeal from the Order Entered, August 9, 2018,
              in the Court of Common Pleas of Philadelphia County,
                Family Court at No(s): CP-51-DP-0002398-2016.




    IN THE INTEREST OF: C.H., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: B.S.D., MOTHER                  :
                                               :
                                               :
                                               :
                                               :   No. 2619 EDA 2018


                 Appeal from the Order Entered, August 9, 2018,
              in the Court of Common Pleas of Philadelphia County,
                Family Court at No(s): CP-51-AP-0000180-2018.



BEFORE: BENDER, P.J.E., KUNSELMAN, J., and STEVENS*, P.J.E.

MEMORANDUM BY KUNSELMAN, J.:                              FILED APRIL 01, 2019

       In these consolidated appeals, B.S.D. (Mother) appeals the orders

terminating her parental rights to two-year-old daughter C.'J.A.H. and 15-

month-old son C.'T.B.H., pursuant to the Adoption Act, 23 Pa.C.S.A. §

2511(a)(1), (2), (5) and (8) and (b).1             Mother also appeals the orders



____________________________________________


1The court also terminated parental rights of J.A.H. (Father). Although he
appealed, he is not a party to this matter.




                                           -2-
J-S08016-19



changing their dependency goals from reunification to adoption pursuant to

42 Pa.C.S.A. § 6351.2 After careful review, we affirm.

       The relevant factual background is this:

       The Philadelphia Department of Human Services (DHS) became involved

with the family in August 2016 when the older sibling, C.’J.A.H., was three

months old.       It was reported to DHA that Mother left C.’J.A.H. with

inappropriate caregivers and then avoided DHS’ efforts to ensure the child’s

safety.   Over the course of its investigation, DHS learned that Father had

repeatedly taken C.’J.A.H. to the police station because parenthood

purportedly overwhelmed him.           Later, DHS received a second report after

Mother left C.’J.A.H. in the street while she had an argument with Father in a

nearby home. The police took the baby to ensure her safety; they recognized

her from the times Father left her at the police station. The child was taken

into protective custody and eventually adjudicated dependent on December

13, 2016.

       In February 2016, a single case plan was formed to aid with

reunification.   Mother’s objectives were: to have supervised visits at DHS;

receive three random drug screens prior to the next court date; attend

____________________________________________


2 We observe that Mother properly appealed from both sets of dockets for
each child, thereby properly preserving appellate review of all of her issues.
See Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018) (holding that when
a single order resolves issues arising on more than one lower court docket,
separate notices of appeal must be filed; the failure to do so will result in
quashal of the appeal.)


                                           -3-
J-S08016-19



parenting classes; go to the Achieving Reunification Center (ARC) for housing

resources and employment referrals; and receive a mental health and drug

assessment.

        In April 2017, Mother gave birth to C.’T.B.H. The child was born

premature and tested positive for marijuana. Although the child weighed less

than five pounds, he had a high score on the APGAR Test.3 Hospital staff had

to ask Father to leave, because he and Mother were arguing.            When the

hospital discharged C.’T.B.H., DHS placed him outside of Mother’s care. In

May 2017, the court adjudicated C.‘T.B.H. dependent. Mother’s single case

plan objectives regarding reunification with C.’T.B.H. were the same as

C.’T.A.H.’s case.

        Between May 2017 and March 2018, Mother made minimal progress.

DHS filed a petition to terminate parental rights and to change the goals from

reunification to adoption. On August 9, 2018, the court held an evidentiary

hearing. The children were properly represented pursuant to 23 Pa.C.S.A. §

2313(a). The court terminated Mother’s rights and changed the children’s

goals from reunification to adoption. Mother filed this timely appeal.

        She presents two questions for our review:

              1. Whether the trial court abused its discretion and erred
                 as a matter of law in terminating Mother’s rights when
                 petitioner failed to meet its burden that termination of
                 parental rights was warranted under 23 Pa.C.S.A. §


____________________________________________


3   APGAR stands for Appearance, Pulse, Gestation, Activity, and Respiration.

                                           -4-
J-S08016-19


              2313(a) and (b) and the court’s decision was not
              supported by competent evidence.

           2. Whether the trial court abused its discretion and erred
              as a matter of law in changing the permanency goal
              from reunification to adoption without consideration of
              the best interests of the children and in contradiction
              to their developmental, physical and emotional needs
              and welfare.

See Mother’s Brief at 8.

     In her first issue, Mother challenges the termination of her parental

rights to both children under § 2511(a)(1), (2), (5), (8), and (b) of the

Adoption Act. In reviewing an appeal from an order terminating parental

rights, we adhere to the following standard:

        [A]ppellate courts must apply an abuse of discretion
        standard when considering a trial court’s determination of a
        petition for termination of parental rights. As in dependency
        cases, our standard of review requires an appellate court to
        accept the findings of fact and credibility determinations of
        the trial court if they are supported by the record. In re:
        R.J.T., 9 A.3d 1179, 1190 (Pa. 2010). If the factual findings
        are supported, appellate courts review to determine if the
        trial court made an error of law or abused its discretion. Id.;
        R.I.S., 36 A.3d 567, 572 (Pa. 2011) (plurality opinion). As
        has been often stated, an abuse of discretion does not result
        merely because the reviewing court might have reached a
        different conclusion. Id.; see also Samuel Bassett v. Kia
        Motors America, Inc., 34 A.3d 1, 51 (Pa. 2011);
        Christianson v. Ely, 838 A.2d 630, 634 (Pa. 2003).
        Instead, a decision may be reversed for an abuse of
        discretion    only    upon    demonstration      of   manifest
        unreasonableness, partiality, prejudice, bias, or ill-will. Id.

        As [the Supreme Court] discussed in R.J.T., there are clear
        reasons for applying an abuse of discretion standard of
        review in these cases. [U]nlike trial courts, appellate courts
        are not equipped to make the fact-specific determinations
        on a cold record, where the trial judges are observing the


                                     -5-
J-S08016-19


         parties during the relevant hearing and often presiding over
         numerous other hearings regarding the child and parents.
         R.J.T., 9 A.3d at 1190. Therefore, even where the facts
         could support an opposite result, as is often the case in
         dependency and termination cases, an appellate court must
         resist the urge to second guess the trial court and impose
         its own credibility determinations and judgment; instead we
         must defer to the trial judges so long as the factual findings
         are supported by the record and the court's legal
         conclusions are not the result of an error of law or an abuse
         of discretion. In re Adoption of Atencio, 650 A.2d 1064,
         1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

Moreover, we have explained:

         [t]he standard of clear and convincing evidence is defined
         as testimony that is so “clear, direct, weighty and convincing
         as to enable the trier of fact to come to a clear conviction,
         without hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003) ).

      This Court may affirm the trial court’s decision regarding the termination

of parental rights with regard to any one subsection of section 2511(a). See

In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). Sections

2511(a)(2) and (b) provide, in relevant part, as follows:

         § 2511. Grounds for involuntary termination

         (a) General rule.--The rights of a parent in regard to a child
         may be terminated after a petition filed on any of the
         following grounds:



                                      -6-
J-S08016-19


                                    ***

        (2) The repeated and continued incapacity, abuse, neglect
        or refusal of the parent has caused the child to be without
        essential parental care, control or subsistence necessary for
        his physical or mental well-being and the conditions and
        causes of the incapacity, abuse, neglect or refusal cannot or
        will not be remedied by the parent.

                                    ***

        (b) Other considerations.--The court in terminating the
        rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the parent.
        With respect to any petition filed pursuant to subsection
        (a)(1), (6) or (8), the court shall not consider any efforts by
        the parent to remedy the conditions described therein which
        are first initiated subsequent to the giving of notice of the
        filing of the petition.

23 Pa.C.S.A. § 2511.

     The Supreme Court has addressed incapacity sufficient for termination

under § 2511(a)(2):

        A decision to terminate parental rights, never to be made
        lightly or without a sense of compassion for the parent, can
        seldom be more difficult than when termination is based
        upon parental incapacity. The legislature, however, in
        enacting the 1970 Adoption Act, concluded that a parent
        who is incapable of performing parental duties is just as
        parentally unfit as one who refuses to perform the duties.

        In re Adoption of J.J., 515 A.2d 883, 891 (Pa. 1986) (quoting
        In re William L., 383 A.2d 1228, 1239 (Pa. 1978).

In re Adoption of S.P., 47 A.3d at 827.




                                     -7-
J-S08016-19



      This Court has long recognized that a parent is required to make diligent

efforts   towards   the   reasonably   prompt   assumption    of   full   parental

responsibilities. In re A.L.D. 797 A.2d 326, 337 (Pa. Super. 2002). A parent’s

vow to cooperate, after a long period of uncooperativeness regarding the

necessity or availability of services, may properly be rejected as untimely or

disingenuous. Id. at 340.

      Turning to the instant matter, we first address the court’s determination

that DHS met its burdens under § 2511(a)(2), namely that Mother was

incapable of parenting the children.     The court determined that Mother’s

failure to complete drug treatment or to even take a mental health assessment

evidenced her repeated and continued inability to parent the children. See

Trial Court Opinion, filed October 4, 2018, at 8-9. We conclude that the trial

court did not abuse its discretion. Although it could have arrived at a different

conclusion, the evidence presented at the hearing was sufficient to support

termination.

      Mother argues “parental capacity was never discussed in any way, and

there is no competent evidence to support termination[.]” See Mother’s Brief

at 19. We disagree with her characterization.

      The DHS caseworker testified – and the court found – that Mother’s

single case plan compliance had been minimal throughout the children’s

dependency cases.     See N.T., 8/9/18, at 22.      Specifically, Mother never

addressed her drug use or her mental health issues.




                                       -8-
J-S08016-19



       Mother testified that she attended drug treatment, but she explained

that she had to stop because it interfered with her job. Id., at 53.4 This is a

dubious justification, because Mother did not resume treatment once she

became unemployed. In reality, Mother felt her drug use should not have

been an issue at all. Id. at 64. She explained that her drug use only became

a problem for the court once she gave birth to her second child. Id. Mother

explained that she also tested positive for marijuana when she gave birth to

her first child, but her use did not lead to her removal. Id. at 66. Although

Mother’s drug use was a topic during every permanency review hearing,

Mother refused to participate in court-ordered treatment or to otherwise

alleviate the court’s concerns about her sobriety. As a consequence, the court

could not trust Mother with anything other than supervised visitation.

Mother’s marijuana use may have been a form of self-medication. To that

end, Mother refused to even submit to a mental health evaluation, let alone

attend potential treatment. Id. at 17.

       Throughout this case, Mother has demonstrated an incapacity, if not an

outright refusal, to parent.         Her inability to participate in court-ordered

treatment has caused her children to be without parental care.           Mother’s

incapacity has been repeated and continuous. The court’s determination that

she cannot remedy her inability to parent was reasonable. The court did not

____________________________________________


4 The transcript contains a minor clerical error. During Mother’s testimony,
certain answers have been attributed to Caseworker Wilkerson. It is clear
from the context, however, that Mother was the speaker. See N.T., at 52-53.

                                           -9-
J-S08016-19



abuse its discretion as to the first prong of the termination analysis. See 23

Pa.C.S.A. § 2511(a)(2).

      We now turn to the second prong under section 2511(b). This Court

has stated that the focus in terminating parental rights under section 2511(a)

is on the parent, but it is on the child pursuant to section 2511(b). See In re

Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super. 2008) (en banc). In

reviewing the evidence in support of termination under section 2511(b), our

Supreme Court has stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23 Pa.C.S.
      § 2511(b). The emotional needs and welfare of the child have
      been properly interpreted to include “[i]ntangibles such as love,
      comfort, security, and stability.” In re K.M., 53 A.3d 781, 791
      (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa. 1993)],
      this Court held that the determination of the child's “needs and
      welfare” requires consideration of the emotional bonds between
      the parent and child. The “utmost attention” should be paid to
      discerning the effect on the child of permanently severing the
      parental bond. In re K.M., 53 A.3d at 791.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well. Additionally, section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (internal

citations omitted). Although it is often wise to have a bonding evaluation and

make it part of the certified record, “[t]here are some instances...where direct

observation of the interaction between the parent and the child is not

                                     - 10 -
J-S08016-19



necessary and may even be detrimental to the child.” In re K.Z.S., 946 A.2d
753, 762 (Pa. Super. 2008).

      A parent’s abuse and neglect are also a relevant part of this analysis.

See In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008). Thus, the court

may emphasize the safety needs of the child. See In re K.Z.S., 946 A.2d at

763 (affirming involuntary termination of parental rights, despite existence of

some bond, where placement with mother would be contrary to child’s best

interests). “[A] parent's basic constitutional right to the custody and rearing

of ... her child is converted, upon the failure to fulfill ... her parental duties, to

the child’s right to have proper parenting and fulfillment of [the child's]

potential in a permanent, healthy, safe environment.” In re B.,N.M., 856 A.2d
847, 856 (Pa. Super. 2004) (internal citations omitted).

      Instantly, the trial court concluded that Mother’s noncompliance with

her single case plan prevented her from having meaningful visitation with the

children, which in turn, prevented the creation of a meaningful parental bond.

See Trial Court Opinion at 14-15. The court found that the children look to

their foster parent for support and stability. Id. at 15. As such, the trial court

concluded that termination would best serve the children’s needs and welfare.

Id.

      Mother claims that DHS did not meet its burden, because no bond

assessment was ever conducted and that no one refutes the existence of a

bond between Mother and the children. See Mother’s Brief at 23.               Mother

contends, then, that the court abused its discretion when it concluded that

                                       - 11 -
J-S08016-19



termination would best serve the children’s needs and welfare. Again, we

disagree with Mother’s characterization of the record.

      First, no formal bonding evaluation is required. See In re Z.P., supra,

994 A.2d at 1121. Additionally, the caseworker evaluated the children’s bond

with Mother and testified that Mother was affectionate and appropriate during

her regular bi-weekly visits. See N.T., at 42. Still, the caseworker concluded

that severance of the parental bond would not cause the children irreparable

harm. Id. at 43. The caseworker explained that enjoyable visitation with an

adult does not equate to a meaningful parent-child relationship.       The case

worker testified that the children look to the foster parent as the source of

support and stability. Id.

      At the time of the termination hearing, the older child had been in

placement for 20 of the 27 months of her life; the younger child had been in

placement since birth.       The trial court concluded that, to the extent that

Mother’s visitations even created parental bonds, such bonds would be far too

attenuated to cause the children irreparable harm if they were severed. The

record supports this conclusion.

      In Mother’s final issue, she contends that the court erred when it

changed the children’s goals from reunification to adoption. Regarding the

goal change, our standard of review is as follows:

         In cases involving a court's order changing the placement
         goal...to adoption, our standard of review is abuse of
         discretion. To hold that the trial court abused its discretion,
         we must determine its judgment was manifestly
         unreasonable, that the court disregarded the law, or that its

                                       - 12 -
J-S08016-19


         action was a result of partiality, prejudice, bias or ill will.
         While this Court is bound by the facts determined in the trial
         court, we are not tied to the court's inferences, deductions
         and conclusions; we have a responsibility to ensure that the
         record represents a comprehensive inquiry and that the
         hearing judge has applied the appropriate legal principles to
         that record. Therefore, our scope of review is broad.

In re S.B., 943 A.2d 973, 977 (Pa. Super. 2008) (citations omitted), appeal

denied, 959 A.2d 320 (Pa. 2008); see also In re R.J.T., 9 A.3d 1179, 1190

(Pa. 2010).

      This matter is controlled by the Juvenile Act, 42 Pa.C.S.A. §§ 6301-

6375, which was amended in 1998 to conform to the federal Adoption and

Safe Families Act (“ASFA”), 42 U.S.C. §§ 671–679. In re M.S., 980 A.2d 612,

615 (Pa. Super. 2009), appeal denied, 985 A.2d 220 (Pa. 2009).

         Both statutes are compatible pieces of legislation seeking to
         benefit the best interest of the child, not the parent.... ASFA
         promotes the reunification of foster care children with their
         natural parents when feasible.... Pennsylvania's Juvenile Act
         focuses upon reunification of the family, which means that
         the unity of the family shall be preserved ‘whenever
         possible.’

Id. (citing 42 Pa.C.S.A. § 6301(b)(1)).

      As such, child welfare agencies are required to make reasonable efforts

to return a foster child to his or her biological parent. In re N.C., 909 A.2d
818, 823 (Pa. Super. 2006). When those efforts fail, the agency “must redirect

its efforts toward placing the child in an adoptive home.” Id.




                                     - 13 -
J-S08016-19



      At permanency review hearings for dependent children who are

removed from their parents’ home, a trial court must consider the following

factors:

           (f) Matters     to   be    determined     at   permanency
           hearing.—

           At each permanency hearing, a court shall determine all of
           the following:

           (1) The continuing necessity for and appropriateness of the
           placement.

           (2) The appropriateness, feasibility and extent of
           compliance with the permanency plan developed for the
           child.

           (3) The extent of progress made toward alleviating the
           circumstances which necessitated the original placement.

           (4) The appropriateness and feasibility of the current
           placement goal for the child.

           (5) The likely date by which the placement goal for the child
           might be achieved.

           (5.1) Whether reasonable efforts were made to finalize the
           permanency plan in effect.

           (6) Whether the child is safe.

                                  *     *      *

           (9) If the child has been in placement for at least 15 of the
           last 22 months or the court has determined that aggravated
           circumstances exist and that reasonable efforts to prevent
           or eliminate the need to remove the child from the child’s
           parent, guardian or custodian or to preserve and reunify the
           family need not be made or continue to be made, whether
           the county agency has filed or sought to join a petition to
           terminate parental rights and to identify, recruit, process
           and approve a qualified family to adopt the child[.]



                                      - 14 -
J-S08016-19



42 Pa.C.S.A. § 6351(f)(1)-(6), (9).

       “These statutory mandates clearly place the trial court’s focus on the

best interests of the child.” In re S.B., 943 A.2d at 978 (citation omitted).

“Safety, permanency, and well-being of the child must take precedence over

all other considerations.” Id. (citation omitted) (emphasis in original).

Moreover, the burden is on the child welfare agency “to prove the change in

goal would be in the child’s best interest.” In re D.P., 972 A.2d 1221, 1227

(Pa. Super. 2009), appeal denied, 973 A.2d 1007 (Pa.2009).

       In support of her final issue, Mother mostly incorporates her previous

reasons against termination to dispute the goal changes, but she does not

explain how the result would be different under a goal change analysis. See

Mother’s Brief at 26. As such, we need not address those arguments here

since we have done so above.

       Mother’s primary argument against goal change is that the children were

improperly placed with a general foster parent, even though there were viable

kinship placement options. For the purpose of a goal change analysis, this

consideration is only relevant insofar as the court must consider the

appropriateness of the placement.5 Mother concedes that her relatives were

explored as options, and no one disputes that the children have been placed

____________________________________________


5 Mother does not claim that DHS failed to meet the requirements of the
Kinship Care Program under 62 P.S. § 1303. Moreover, the termination
hearing is not a proper stage to inquire into the adoption alternative for the
children. See In re Adoption of G.R.L., 26 A.3d 1124, 1130 (Pa. Super.
2011).

                                          - 15 -
J-S08016-19



together with the same foster parent for the prior 15 months. To be clear,

Mother does not argue that the foster care placement is inappropriate or

unsafe, so much as she argues that a kinship placement would be better for

the children. But Mother’s argument for a better adoption alternative does

not negate changing the goals from reunification to adoption. We discern no

abuse of discretion regarding the goal changes.

     Orders affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/1/19




                                   - 16 -